Opinion of the Court
GEORGE W. LatimeR, Judge:
The accused was convicted of violating five provisions of the Uniform Code of Military Justice. The issue which we consider in this instance occurred during the instructional phase of the accused’s trial and concerned a charge of communicating a threat, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934, Accord*27ingly, only those facts pertinent to this issue will be stated.
The accused was incarcerated in a military police station at Fort Dix, New Jersey, for creating a disturbance. While in a temporary detention cell, he asked a first lieutenant, who was officer of the day, to help him and when the lieutenant ignored the request, the accused allegedly said, “If I get out of here, I’ll kill you” or “Let me out of this cell and I’ll kill you.”
The law officer instructed upon this offense as follows:
“Charge IV, alleging the offense of wrongfully communicating a threat, in violation of Article 134, the court is advised that to find the accused guilty of the specification and charge, it must be satisfied by legal and competent evidence, beyond a reasonable doubt:
“(1) That at the time and place alleged, the accused, without justification or excuse wrongfully communicated to First Lieutenant Ronald L. Redmann a threat to kill him, as alleged ;
“(2) That under the circumstances, the conduct of the accused was to the prejudice and good order and discipline of the Armed Forces, or was of the nature to bring discredit upon the Armed Forces.
“The term ‘communicated to’, means to make known to. The term ‘threat’ means a declaration of one’s purpose or intention to do an act which is wrongful.”
That the definition of threat stated above leaves something to be desired is evidenced by a perusal of one of our earliest cases. In United States v Sturmer, 1 USCMA 17, 1 CMR 17, we said that “a threat is an avowed present determination or intent to injure presently or in the future.” See also United States v Rutherford, 4 USCMA 461, 16 CMR 35; United States v Holiday, 4 USCMA 454, 16 CMR 28. However, it is prejudice rather than imperfection which requires reversal and, although this determination may be difficult in some instances, our decision in United States v Davis, 6 USCMA 34, 19 CMR 160, brings us here to a swift conclusion. In that case the accused, while under arrest, addressed the sergeant of the guard, stating he would kill him in civilian life or Army life. He was charged with communicating a threat, and the law officer gave instructions which were similar to those presently before us except for the names of the parties. Inter alia, we considered the accused’s contention that the instructions were incomplete, and we stated our holding in this language:
“In United States v. Sturmer, 1 USCMA 17, 1 CMR 17, we adopted a definition of the term ‘threat’ which was taken from United States v. Metzdorf, 252 Fed 933, 938 (DC Mont) (1918), to the effect that, ‘A threat is an avowed present determination or intent to injure presently or in the future.’
“When the instructions given by this law officer are broken down in their essential parts, the court-martial was required to find the following before a verdict of guilty could be returned: (1) That the threat was without justification or excuse; (2) that it was wrongful; (3) that it was made known to the victim; (4) that within its language the accused declared his purpose or intent to do an act which was wrongful, to wit: kill the victim. Those elements meet the test of our definition, . . .
“For the foregoing reason, the instructions as given by the law officer were sufficient to meet the minimal standards of military law, . . .”
As this case presents no substantial distinguishing factor, we need only invoke' the principle of stare decisis and affirm the decision of the board of review.
Chief Judge Quinn concurs in the result.